 


109 HRES 288 IH: Expressing the sense of the House of Representatives condemning bigotry and religious intolerance, and recognizing that holy books of every religion should be treated with dignity and respect.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 288 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Conyers (for himself, Ms. Jackson-Lee of Texas, Ms. Eshoo, Mr. Filner, Mr. Kucinich, Mr. Meehan, Mr. Pascrell, and Mr. Serrano) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives condemning bigotry and religious intolerance, and recognizing that holy books of every religion should be treated with dignity and respect. 
 
Whereas believers of all religions, including the Abrahamic faiths of Christianity, Judaism, and Islam, should be treated with respect and dignity; 
Whereas the word Islam comes from the Arabic root word meaning peace and submission; 
Whereas there are an estimated 7,000,000 Muslims in America, from a wide variety of ethnic backgrounds, forming an integral part of the social fabric of America; 
Whereas the Quran is the holy book for Muslims who recite passages from it in prayer and learn valuable lessons about peace, humanity, and spirituality; 
Whereas it should never be official policy of the United States Government to disparage the Quran, Islam, or any religion in any way, shape, or form; 
Whereas mistreatment of prisoners and disrespect toward the holy book of any religion is unacceptable and against civilized humanity; and 
Whereas the infringement of an individual’s right to freedom of religion violates the Constitution and laws of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns bigotry, acts of violence, and intolerance against any religious group, including our friends, neighbors, and citizens of the Islamic faith; 
(2)declares that the civil rights and civil liberties of all individuals, including those of the Islamic faith, should be protected; 
(3)recognizes that the Quran, the holy book of Islam, as any other holy book of any religion, should be treated with dignity and respect; and 
(4)calls upon local, State, and Federal authorities to work to prevent bias-motivated crimes and acts against all individuals, including those of the Islamic faith. 
 
